Title: From Thomas Jefferson to David Rittenhouse, 8 May 1791
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
May 8. 1791.

You mentioned to me once, information which you had recieved and which satisfied you that the pouch of the Opossum disappeared after weaning the young. As I knew that Mr. Randolph intended this spring to make observations on that animal I communicated to him your information that he might pay particular attention to it. You will see what he says. Tho a single observation is not conclusive, yet the memory remains strong with me that, when a boy, we used to amuse ourselves with forcing open the pouch of the Opossum, when having no young, and the Sphincter was so strongly contracted as to render it difficult to find where we were to enter our fingers, and extremely difficult to introduce them.—The diary of the flowering of plants and appearance of birds may amuse you a minute. I observe the martin appeared there the 14th. of April. Here it was the 21st. this year, and exactly on the same day at New York the last year. The object of this diary is to shew what birds disappear in winter and when, and also to enable us to form a comparative view of the climates of that and this place, for I was to have kept a  similar diary here; but a town situation does not admit of it.—I am Dear Sir Your’s affectionately,

Th: Jefferson

